Citation Nr: 1531774	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease of the left hip with trochanteric bursitis, prior to August 26, 2014; an evaluation higher than 10 percent for this disability with limitation of extension since from August 26, 2014, and a compensable evaluation for this disability with limitation of flexion since August 26, 2014.

2.  Entitlement to service connection for non-Hodgkin's lymphoma claimed to be the result of exposure to herbicides (the dioxin in Agent Orange).

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to the non-Hodgkin's lymphoma and, in turn, from purported exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to November 1980 and later in the reserves.  

This appeal to the Board of Veterans' Appeals (BVA/Board) is from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted service connection for degenerative joint disease of the left hip with trochanteric bursitis and evaluated it initially as 10-percent disabling.  That rating decision also, however, denied service connection for non-Hodgkin's lymphoma, additionally claimed as cancer, diffuse B cells, as a result of exposure to herbicides, and for peripheral neuropathy of the right hand, left hand, right leg and left leg, including secondary to the 
non-Hodgkin's lymphoma.  

A June 2013 statement of the case (SOC) since issued denied peripheral neuropathy of the upper and lower extremities, in general, as a result of exposure to herbicides as well as secondary to the non-Hodgkin's lymphoma.  


An even more recent September 2014 rating decision assigned a 10 percent evaluation for degenerative joint disease of the left hip with trochanteric bursitis, when accounting for limitation of extension, as of August 26, 2014, and a 0 percent (i.e., noncompensable) evaluation for degenerative joint disease of the left hip with trochanteric bursitis, when accounting for limitation of flexion, also as of August 26, 2014.

The claim of entitlement to higher ratings for the degenerative joint disease of the left hip with trochanteric bursitis, including with the consequent limitation of extension and flexion, is being REMANDED to the Agency of Original Jurisdiction (AOJ) since it must be further developed.  However, the Board is going ahead and deciding the claims of entitlement to service connection for the non-Hodkin's lymphoma and bilateral upper and lower extremity peripheral neuropathy.


FINDINGS OF FACT

1.  The most competent and credible (therefore most probative) evidence does not show the Veteran was exposed to Agent Orange or other herbicide during his active military service.  

2.  The most competent and credible evidence, both medical and lay, also does not show that the peripheral neuropathy of his upper and lower extremities was proximately caused or aggravated by service-connected disability.



CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the upper and lower extremities also was not directly incurred in or aggravated by service, may not be presumed to have been, and is not secondarily related to service by way of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) and (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This required notice was provided in an April 2008 letter.  Accordingly, the duty-to-notify obligation has been satisfied. 

With regards to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA medical records, lay statements, an article regarding non-Hodgkin's lymphoma, early-onset peripheral neuropathy and exposure to Agent Orange, documents showing his presence in Thailand, the transcript of a July 2011 hearing before a Decision Review Officer, and the transcript of a December 2014 hearing before the undersigned Veterans Law Judge of the Board.  There has been no identification of other evidence needing to be obtained that is obtainable and relevant.

Additionally as part of the duty to assist, VA has a duty to provide a VA examination for an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication the claimed disability may be associated with the established event, injury, or disease.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been provided a VA examination for his service-connection claims.  But the Board concludes that an examination and medical opinion are not needed to fairly decide these claims.  As discussed below, the record contains no competent and credible evidence of exposure to Agent Orange or other herbicide during his service.  Thus, the second McLendon element is not satisfied with respect to these claims.  There equally is no medical evidence suggesting these claimed disabilities may be etiologically associated with exposure to Agent Orange or other herbicide during his service.  Thus, the third McLendon element also is not satisfied with respect to these claims.

The Board recognizes that the Court in McLendon held that the third element establishes a "low threshold", and that a VA examination can be required based on medical evidence merely suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering this low threshold, none of the credible evidence of record in this case contains any indication that the Veteran's claimed disabilities might be associated with any 
in-service event, injury, or disease.  Therefore, a remand in order to obtain an opinion regarding the issue of causation is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Indeed, absent confirmation of exposure to Agent Orange or other herbicide, the scheduling of an examination for a medical nexus opinion necessarily would place the examiner in a position where he/she would have to comment on etiology without proof of the alleged precipitating event as actually having occurred.  Thus, any opinion offered in this circumstance necessarily would be based on a contention that has not been substantiated, which, in turn, would tend to undermine the probative value of the opinion.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disease, to include non-Hodgkin's lymphoma, to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Early-onset peripheral neuropathy is also an enumerated disability and must be become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  Id.  In this regard, the Board observes that the Veteran has not been diagnosed with early-onset peripheral neuropathy.  His non-Hodgkin's lymphoma was not diagnosed until 2007, and his peripheral neuropathy was diagnosed even later.  


The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was rather recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving claimed Agent Orange exposure to establish direct causation).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) OR proof of direct incurrence of the claimed disease owing to exposure to Agent Orange or other herbicide.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

VA has determined that a special consideration of herbicide exposure on a facts-found or direct basis be extended to Veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including U-Tapao, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron.  Herbicide exposure would be conceded for those veterans, however, for which the evidence does not establish duties that placed them on or near the perimeters of the base.  The RO is to provide the Veteran information regarding herbicide use in Thailand and give the Veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the Veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

In addition, secondary service connection may be granted for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran contends that he traveled to U-Tapao Air Force Base in Thailand while on leave from the Army in December 1973.  He contends that shortly before his return flight to the United States was due to takeoff (sometime between December 29, 1973, and January 2, 1974) he was walking at the back part of the base with a Lieutenant to look at a U2 hangar.  The Veteran stepped in a deep puddle or pothole.  The Lieutenant told him to be careful, as the puddle was Agent Orange and might damage the Veteran's shoes.  The Veteran's luggage already had been loaded onto the plane, so he was unable to change his wet socks and shoes until arriving back stateside in Seattle.

In written correspondence and during the December 2014 hearing, the Veteran has stressed that he is not claiming exposure to Agent Orange on a presumptive basis, because he was in Vietnam, served at a Thai Air Force base, was at the perimeter of a Thai Air Force Base, handled Agent Orange drums or sprayed Agent Orange.  He makes clear that he contends only that his exposure to Agent Orange occurred when he stepped into the deep puddle or pothole just before returning stateside.

In support of this notion, the Veteran has submitted witness statements attesting that, when he returned to the United States he reported many details of that trip, including describing how camera equipment was stolen from his luggage at 
U-Tapao Air Force Base before his return flight.  

The Board has no reason to doubt any part of the Veteran's reported history of having stepped in a puddle or deep pothole, that he was told it was contaminated with Agent Orange, at U-Tapao Air Force Base in late December 2013 or early January 2014.  The Board finds him credible.  Nevertheless, the Board finds that the preponderance of the evidence is against service connection for non-Hodgkin's lymphoma and peripheral neuropathy of his upper and lower extremities as due to exposure to Agent Orange or other herbicide.  The evidence does not show, and the Veteran does not contend, that he actually served at U-Tapao Air Force Base or was ever at the perimeter of U-Tapao Air Force Base.  His own credible testimony shows only that he stepped in a deep puddle or pothole while at U-Tapao Air Force Base and was told that it was Agent Orange.  But there simply is no indication the Lieutenant reportedly attesting to this was competent to identify the liquid in the puddle as Agent Orange or other herbicide.  Unless so or expressly marked as such, this is not the type of situation when mere lay observance is competent to make this discernment.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The question of whether medical, versus lay, evidence is needed to support a claim is a case-by-case, so fact specific, determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  And in this particular instance there simply is not the required supporting documentation.

There is no evidence that the Lieutenant had any specialized experience or particular training in identifying Agent Orange or other herbicide.  Similarly, there is no evidence that the Lieutenant's statement to the Veteran identifying the liquid as Agent Orange or other herbicide was credible.  At this late date, the Board itself does not have the ability to consider and evaluate the Lieutenant's competence or credibility.  

As service connection for non-Hodgkin's lymphoma as a result of exposure to herbicides is denied, service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the non-Hodgkin's lymphoma, also necessarily must be denied.  38 C.F.R. § 3.310.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for non-Hodgkin's lymphoma as a result of exposure to herbicides, or service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to the non-Hodgkin's lymphoma and as a presumptive disability of Agent Orange exposure.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for non-Hodgkin's lymphoma as a result of exposure to herbicides is denied.

Service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to the non-Hodgkin's lymphoma and as a presumptive disability of Agent Orange exposure, also is denied.



REMAND

During the December 2014 hearing, the Veteran testified that the most recent VA examination of his left hip, which took place in August 2014, was incomplete and inadequate.  He relates that he had completed a copy of the relevant VA Disability Benefits Questionnaire (DBQ) before the examination in order to produce the most accurate and comprehensive examination.  He states that the VA examiner refused to look at his written responses.  While interviewing the Veteran, the VA examiner failed to record all of the Veteran's verbal replies as to history, flare-ups and functional loss and impairment.  The Veteran contends that the VA examination resultantly was inadequate to fully address the extent of the functional impairment caused by this disability.  

Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  If a VA examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014). 

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination reassessing the severity of the service-connected degenerative joint disease of his left hip with trochanteric bursitis and consequent limitation of extension and flexion.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, this disability at issue.  The examiner is specifically requested to include the medical history of the disability, as well as the flare-ups and functional loss and impairment it causes.  

The appropriate DBQs should be filled out for this purpose, if possible. 

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


